

ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of December 18,
2007, by and among UFood Restaurant Group, Inc., formerly known as UFood
Franchise Company, a Nevada corporation (the “Parent”), George Naddaff
(“Naddaff”), Eric Spitz (“Spitz”) (Naddaff and Spitz shall be referred to
individually as an “Indemnification Representative” and collectively as the
“Indemnification Representatives”) and Gottbetter & Partners, LLP (the “Escrow
Agent”).
 
WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) with KnowFat Franchise Company, Inc., a
Delaware corporation (the “Company”), (i) pursuant to which a wholly-owned
subsidiary of the Parent will merge with and into the Company, with the Company
surviving the merger and (ii) as a result of which the Company will become a
wholly-owned subsidiary of the Parent;
 
WHEREAS, the Merger Agreement provides that an escrow account will be
established to secure the indemnification obligations of the stockholders of the
Company as of the Closing Date, as such term is defined in the Merger Agreement
(collectively, the “Indemnifying Stockholders”), to the Parent; and
 
WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1. Consent of Company Stockholders. The Indemnifying Stockholders have, either
by virtue of their approval of the Merger Agreement or through the execution of
an instrument to such effect, consented to: (a) the establishment of this escrow
to secure the Indemnifying Stockholders’ indemnification obligations under
Article 6 of the Merger Agreement in the manner set forth herein, (b) the
appointment of the Indemnification Representatives as their representatives for
purposes of this Agreement and as attorneys-in-fact and agent for and on behalf
of each Indemnifying Stockholder, and the taking by the Indemnification
Representatives of any and all actions and the making of any decisions required
or permitted to be taken or made by them under this Agreement and (c) all of the
other terms, conditions and limitations in this Agreement.
 
2. Escrow and Indemnification.
 
(a) Escrow of Shares. Simultaneously with the execution of this Agreement, the
Parent shall deposit with the Escrow Agent certificates representing an
aggregate of 575,049 shares of common stock of the Parent, as determined
pursuant to Section 1.5(b) of the Merger Agreement, or such other number as
adjusted pursuant to Section 1.8(e) of the Merger Agreement issued in the name
of the Escrow Agent or its nominee. The Escrow Agent hereby acknowledges receipt
of such stock certificates. The shares deposited with the Escrow Agent pursuant
to the first sentence of this Section 2(a) are referred to herein as the “Escrow
Shares.” The Escrow Shares shall be held as a trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party hereto. The Escrow Agent agrees to hold the Escrow
Shares in an escrow account (the “Escrow Account”), subject to the terms and
conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
(b) Indemnification. The Indemnifying Stockholders have agreed in Section 6.1 of
the Merger Agreement to indemnify and hold harmless the Parent from and against
certain Damages (as defined in Section 6.1 of the Merger Agreement). The Escrow
Shares shall be (i) security for such indemnity obligation of the Indemnifying
Stockholders, subject to the limitations, and in the manner provided, in this
Agreement and the Merger Agreement and (ii) shall be the exclusive means for the
Parent to collect any Damages with respect to which the Parent is entitled to
indemnification under Article VI of the Merger Agreement.
 
(c) Dividends, Etc. Any securities distributed in respect of or in exchange for
any of the Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent or its nominee and
shall be delivered to the Escrow Agent, who shall hold such securities in the
Escrow Account. Such securities shall be considered Escrow Shares for purposes
hereof. Any cash dividends or property (other than securities) distributed in
respect of the Escrow Shares shall promptly be distributed by the Escrow Agent
to the Indemnifying Stockholders in accordance with Section 3(c).
 
(d) Voting of Shares. The Indemnification Representatives shall have the right,
in their sole discretion, on behalf of the Indemnifying Stockholders, to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to the Escrow Shares, and the Escrow Agent shall comply with any such written
instructions. In the absence of such instructions, the Escrow Agent shall not
vote any of the Escrow Shares. The Indemnification Representatives shall have no
obligation to solicit consents or proxies from the Indemnifying Stockholders for
purposes of any such vote.
 
(e) Transferability. The respective interests of the Indemnifying Stockholders
in the Escrow Shares shall not be assignable or transferable, other than by
operation of law. Notice of any such assignment or transfer by operation of law
shall be given to the Escrow Agent and the Parent, and no such assignment or
transfer shall be valid until such notice is given.
 
3. Distribution of Escrow Shares.
 
(a) The Escrow Agent shall distribute the Escrow Shares only in accordance with
(i) a written instrument delivered to the Escrow Agent that is executed by both
the Parent and the Indemnification Representatives and that instructs the Escrow
Agent as to the distribution of some or all of the Escrow Shares, (ii) an order
of a court of competent jurisdiction, a copy of which is delivered to the Escrow
Agent by either the Parent or the Indemnification Representative, that instructs
the Escrow Agent as to the distribution of some or all of the Escrow Shares, or
(iii) the provisions of Section 3(b) hereof.
 
(b) Within five business days after December 17, 2009 (the “Termination Date”),
the Escrow Agent shall distribute to the Indemnifying Stockholders all of the
Escrow Shares then held in escrow, registered in the names of the Indemnifying
Stockholders. Notwithstanding the foregoing, if the Parent has previously
delivered to the Escrow Agent a copy of a Claim Notice (as hereinafter defined)
and the Escrow Agent has not received written notice of the resolution of the
claim covered thereby, or if the Parent has previously delivered to the Escrow
Agent a copy of an Expected Claim Notice (as hereinafter defined) and the Escrow
Agent has not received written notice of the resolution of the anticipated claim
covered thereby, the Escrow Agent shall retain in escrow after the Termination
Date such number of Escrow Shares as have a Value (as defined in Section 4
below) equal to the Claimed Amount (as hereinafter defined) covered by such
Claim Notice or equal to the estimated amount of Damages set forth in such
Expected Claim Notice, as the case may be. Any Escrow Shares so retained in
escrow shall be distributed only in accordance with the terms of clauses (i) or
(ii) of Section 3(a) hereof. For purposes of this Agreement, a Claim Notice
means a written notification under the Merger Agreement given by the Parent to
the Indemnifying Stockholders which contains (i) a description and the amount
(the “Claimed Amount”) of any Damages incurred or reasonably expected to be
incurred by the Parent, (ii) a statement that the Parent is entitled to
indemnification under Article 6 of the Merger Agreement for such Damages and a
reasonable explanation of the basis therefor, and (iii) a demand for payment (in
the manner provided in Section 9.7 of the Merger Agreement) in the amount of
such Damages. For purposes of this Agreement, an Expected Claim Notice means a
notice delivered pursuant to the Merger Agreement by the Parent to an
Indemnifying Stockholder, before expiration of a representation or warranty, to
the effect that, as a result a legal proceeding instituted by or written claim
made by a third party, the Parent reasonably expects to incur Damages as a
result of a breach of such representation or warranty.
 
2

--------------------------------------------------------------------------------


 
(c) Any distribution of all or a portion of the Escrow Shares (or cash or other
property pursuant to Section 2(c)) to the Indemnifying Stockholders shall be
made by delivery of stock certificates issued in the name of the Indemnifying
Stockholders (or cash or other property), covering such percentage of the Escrow
Shares (or cash or other property) being distributed as is calculated in
accordance with the percentages set forth opposite such holders’ respective
names on Attachment A attached hereto provided, however, that the Escrow Agent
shall withhold the distribution of the portion of the Escrow Shares otherwise
distributable to an Indemnifying Stockholder who has not, according to a written
notice provided by the Parent to the Escrow Agent, prior to such distribution,
surrendered pursuant to the terms of the Merger Agreement his, her or its
documents formerly representing equity interests of the Company. Any such
withheld shares shall be delivered to the Parent promptly after the Termination
Date, and shall be delivered by the Parent to the Indemnifying Stockholders to
whom such shares would have otherwise been distributed upon surrender of
documents evidencing their Company equity interests. Distributions to the
Indemnifying Stockholders shall be made by mailing stock certificates to such
holders at their respective addresses shown on Attachment A (or such other
address as may be provided in writing to the Escrow Agent by any such holder).
No fractional Escrow Shares shall be distributed to Indemnifying Stockholders
pursuant to this Agreement. Instead, the number of shares that each Indemnifying
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Indemnification Representatives shall have the
authority to effect such rounding in such a manner that the total number of
whole Escrow Shares to be distributed equals the number of Escrow Shares then
held in the Escrow Account).
 
4. Valuation of Escrow Shares. For purposes of this Agreement, the “Value” of
any Escrow Shares shall be $1.00 per share, multiplied by the number of such
Escrow Shares.
 
3

--------------------------------------------------------------------------------


 
5. Fees and Expenses of Escrow Agent. The Parent, on the one hand, and the
Indemnifying Stockholders, on the other hand, shall each pay one-half of the
fees of the Escrow Agent for the services to be rendered by the Escrow Agent
hereunder.
 
6. Limitation of Escrow Agent’s Liability.
 
(a) The Escrow Agent shall incur no liability with respect to any action taken
or suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.
 
(b) The Parent and the Indemnifying Stockholders agree to indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of Escrow Agent,
arising out of or in connection with its carrying out of its duties hereunder.
The Parent, on the one hand, and the Indemnifying Stockholders, on the other
hand, shall each be liable for one-half of such amounts.
 
7. Liability and Authority of Indemnification Representatives; Successors and
Assignees.
 
(a) The Indemnification Representatives shall not incur any liability to the
Indemnifying Stockholders with respect to any action taken or suffered by them
in reliance upon any note, direction, instruction, consent, statement or other
documents believed by them to be genuinely and duly authorized, nor for other
action or inaction except their own willful misconduct or gross negligence. The
Indemnification Representatives may, in all questions arising under the Escrow
Agreement, rely on the advice of counsel and the Indemnification Representatives
shall not be liable to the Indemnifying Stockholders for anything done, omitted
or suffered in good faith by the Indemnification Representatives based on such
advice.
 
(b) In the event of the death or permanent disability of any Indemnification
Representative, or his or her resignation as an Indemnification Representative,
a successor Indemnification Representative shall be appointed by the other
Indemnification Representative or, absent its appointment, a successor
Indemnification Representative shall be elected by a majority vote of the
Indemnifying Stockholders, with each such Indemnifying Stockholder (or his, her
or its successors or assigns) to be given a vote equal to the number of votes
represented by the shares of stock of the Company held by such Indemnifying
Stockholder immediately prior to the effective time of the share purchase under
the Merger Agreement. Each successor Indemnification Representative shall have
all of the power, authority, rights and privileges conferred by this Agreement
upon the original Indemnification Representative, and the term “Indemnification
Representative” as used herein shall be deemed to include each successor
Indemnification Representative.
 
4

--------------------------------------------------------------------------------


 
(c) The Indemnification Representatives shall have full power and authority to
represent the Indemnifying Stockholders, and their successors, with respect to
all matters arising under this Agreement and Article 6 of the Merger Agreement
and all actions taken by the Indemnification Representatives hereunder or under
Article 6 of the Merger Agreement shall be binding upon the Indemnifying
Stockholders, and their successors, as if expressly confirmed and ratified in
writing by each of them. Without limiting the generality of the foregoing, the
Indemnification Representatives shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize any release of the Escrow Shares to be made
with respect thereto, on behalf of the Indemnifying Stockholders and their
successors.
 
(d) The Escrow Agent may rely on the Indemnification Representatives as the
exclusive agents of the Indemnifying Stockholders under this Agreement and shall
incur no liability to any party with respect to any action taken or suffered by
it in good faith reliance thereon.
 
8. Amounts Payable by Indemnifying Stockholders. The amounts payable by the
Indemnifying Stockholders under this Agreement (i.e., the fees of the Escrow
Agent payable pursuant to Section 5 and the indemnification obligations pursuant
to Section 6(b)) shall be payable solely as follows. The Escrow Agent shall
notify the Indemnification Representatives of any such amount payable by the
Indemnifying Stockholders as soon as it becomes aware that any such amount is
payable, with a copy of such notice to the Parent. On the sixth business day
after the delivery of such notice, the Escrow Agent shall sell such number of
Escrow Shares (up to the number of Escrow Shares then available in the Escrow
Account), subject to compliance with all applicable securities laws, as is
necessary to raise such amount, and shall be entitled to apply the proceeds of
such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Parent delivers to the Escrow
Agent (with a copy to the Indemnification Representatives), within five business
days after delivery of such notice by the Indemnification Representatives, a
written notice contesting the legitimacy or reasonableness of such amount, then
the Escrow Agent shall not sell Escrow Shares to raise the disputed portion of
such claimed amount except in accordance with the terms of clauses (i) or (ii)
of Section 3(a).
 
9. Termination. This Agreement shall terminate upon the distribution by the
Escrow Agent of all of the Escrow Shares in accordance with this Agreement;
provided that the provisions of Sections 6 and 7 shall survive such termination.
 
10. Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.
 
5

--------------------------------------------------------------------------------


 
If to the Parent:


UFood Restaurant Group, Inc.
255 Washington Street, Suite 100
Newton, MA 02458
Attn: George Naddaff, Chief Executive Officer
Facsimile: (617) 787-6010


with a copy to (which shall not constitute notice hereunder):


Robinson & Cole LLP
695 East Main Street
Stamford, CT 06904
Attn: Richard A. Krantz, Esq.
Facsimile: (203) 462-7599


If to the Indemnification Representatives:


George Naddaff
Eric Spitz
c/o KnowFat Franchise Company, Inc.
255 Washington Street, Suite 100
Newton, MA 02458
Facsimile: (617) 787-6010


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.
 
11. Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue in its capacity herewith, the Escrow Agent may resign and
be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 60 days prior
to the date when such resignation shall take effect. The Parent may appoint a
successor Escrow Agent without the consent of the Indemnification
Representatives so long as such successor is a bank with assets of at least $500
million, and may appoint any other successor Escrow Agent with the consent of
the Indemnification Representativse, which shall not be unreasonably withheld.
If, within such notice period, the Parent provides to the Escrow Agent written
instructions with respect to the appointment of a successor Escrow Agent and
directions for the transfer of any Escrow Shares then held by the Escrow Agent
to such successor, the Escrow Agent shall act in accordance with such
instructions and promptly transfer such Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 11
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.
 
6

--------------------------------------------------------------------------------


 
12. General.
 
(a) Governing Law; Assigns. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(c) Entire Agreement. Except for those provisions of the Merger Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.
 
(d) Waivers. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing. No waiver
by any party of any such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.
 
(e) Amendment. This Agreement may be amended only with the written consent of
the Parent, the Escrow Agent and the Indemnification Representatives.
 
(f) Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any Federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Escrow Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the day and year first above written.

        UFOOD RESTAURANT GROUP, INC.  
   
   
  By:   /s/ Brent Hahn   

--------------------------------------------------------------------------------

Name: Brent Hahn   Title: President

             /s/ George Naddaff  

--------------------------------------------------------------------------------

George Naddaff, in his capacity as an
Indemnification Representative
 

           
   
   
     /s/ Eric Spitz  

--------------------------------------------------------------------------------

Eric Spitz, in his capacity as an
Indemnification Representative
 

        GOTTBETTER & PARTNERS, LLP  
   
   
  By:   /s/ Adam Gottbetter  

--------------------------------------------------------------------------------

Name: Adam S. Gottbetter, Esq.   Title: Partner


8

--------------------------------------------------------------------------------


 